254 S.W.3d 98 (2008)
Shawn M. RAUCH, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68226.
Missouri Court of Appeals, Western District.
March 11, 2008.
Motion for Rehearing and/or Transfer Denied April 29, 2008.
Application for Transfer Denied June 24, 2008.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. MacKelprang, Jefferson City, MO, for respondent.
Before HOLLIGER, P.J., LOWENSTEIN and NEWTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 29, 2008.

ORDER
PER CURIAM.
Defendant appeals the denial, without a hearing, of his Rule 29.15 motion for post-conviction relief. At trial, Defendant was convicted of first-degree murder, armed criminal action, and attempted first-degree arson. He now claims that his trial counsel was ineffective in consenting to a mistrial and that, in absence of such consent, he would have been free from subsequent prosecution under the double jeopardy protection of the Fifth Amendment. After reviewing the record and considering the arguments, this court concludes that the motion court correctly denied Defendant's Rule 29.15 motion and that a hearing was not required in this instance. An extended *99 opinion would have no precedential value. A memorandum explaining this court's reasons for so deciding has been provided to the parties. Rule 84.16(b).